
	
		II
		111th CONGRESS
		1st Session
		S. 2184
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on
		  1,1,2,2,3,3,4,4,4-Nonafluorobutanesulfonic acid.
	
	
		1.1,1,2,2,3,3,4,4,4-Nonafluorobutanesulfonic
			 acid
			(a)In generalHeading 9902.24.64 of the Harmonized Tariff
			 Schedule of the United States (relating to
			 1,1,2,2,3,3,4,4,4-Nonafluorobutanesulfonic acid, potassium salt) is amended by
			 striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
